Citation Nr: 1411082	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-07 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and L.B.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1963 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama that denied the Veteran's petition to reopen a previously denied claim of service connection for a low back disability.

The Veteran had a January 2011 Decision Review Officer (DRO) hearing at the RO.  In November 2013, he had a Board videoconference hearing before the undersigned.  Both hearing transcripts are of record.  

Review of the Virtual VA electronic folder (efolder) includes the November 2013 hearing transcript and updated VA treatment records.  The RO addressed the VA treatment records in a July 2013 supplemental statement of the case.  Review of the Veterans Benefits Management System (VBMS) efolder does not show any pertinent evidence.   


FINDINGS OF FACT

1.  By an April 2008 decision, the RO denied an application to reopen a previously denied claim of service connection for a back disability; the Veteran did not appeal.

2.  The evidence received since the April 2008 rating decision does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  An April 2008 rating decision denying a claim of service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013).

2.  The evidence presented since the April 2008 rating decision is not new and material, and the claim for service connection is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Here, the Veteran was sent a letter in May 2009 that addressed all notice elements. The letter provided information as to what evidence was required to reopen and substantiate the claim and of the division of responsibilities between VA and a claimant in developing the claim.  The letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records include records from the VAMC Albany, McDonald Army Hospital, Fort Jay US Army Hospital, Valley Forge General Hospital, and St. Albans US Naval Hospital.  All identified, available post service VA and non-VA records have been obtained and considered.  Notably, a December 1996 response from the VAMC Bronx confirms that treatment records from 1972 to 1983 are not available.  There is no indication that any pertinent medical records remain outstanding. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  However, in the context of claims to reopen, this is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R.  § 3.159(c).  Accordingly, if it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any new examinations already provided becomes moot.  Woehlaert, 21 Vet. App. at 463.  Although under no obligation to do so, VA provided a September 2009 VA orthopedic examination.  The examiner reviewed the claims folder, conducted a claim examination, and expressed a negative opinion that is plausible and consistent with the record.  VA fulfilled its duty to assist.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II. Analysis

The Veteran seeks service connection for a low back disability.  The claim was originally denied in November 1972.  The RO last denied the Veteran's petition to reopen a service connection claim for a back condition in an April 2008 decision.  The Veteran did not appeal.  The RO's April 2008 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review.  Absent the receipt of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then undertake an examination of the merits of the claim. 

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Kent, 20 Vet. App. at 10.  

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim for service connection was last previously denied because his back condition existed prior to military service and there was no evidence that the back problem was made worse by military service.  See April 2008 rating decision.  Evidence previously considered included service treatment records, post-service VA and private medical records, and various written statements by the Veteran as detailed below.  

As relevant, service treatment records from November 1963 and April 1964 reference a reported back injury prior to service.  He then reinjured his back in service.  X-rays of the lumbosacral spine were negative.  No clinical abnormalities were found to support his complaints of continuing severe back pain.  Ultimately, he was diagnosed with emotional instability reaction, manifested by poor control of anxiety, and excessive preoccupation with somatic complaints.  Based upon the above assessment, he was given an administrative separation after less than a year of service.  

VA Bronx treatment records from August and September 1972 confirm that the Veteran had inpatient treatment for low back pain.  He gave a history of having intermittent back pain over the past 4 months and acute back strain after moving furniture.  Clinical examination showed marked muscle spasm of the right paravertebral area and limitation of flexion.  Motor sensory and reflex were within normal limits.  X-rays showed defect of L1 inferior lamina, but no evidence of prior fracture.  The defect was not surrounded by any sclerosis and there were no other signs of destruction.  The Veteran was admitted for investigation to eliminate any neoplasmic process.  The radiologist suggested the defect was probably congenital.  Laboratory reports were all within normal limits.  

Private medical records from February and April 1983 show that the Veteran was hit by a vehicle and had injuries to his neck and lumbosacral spine.  He had two hospitalizations.  Following clinical examination, he was assessed as having low back syndrome.

In June 1988, the Veteran filed a workers' compensation claim for a fall injuring his neck, low back, and left leg.  He stated that he had a preexisting lumbar injury in 1980.  

Private medical records, dated in December 1991, reflect that the Veteran had a November 1991 motor vehicle accident (MVA) resulting in injuries to his head, neck, and back.  Following clinical examination, he was assessed as having lumbosacral radiculopathy and rule out lumbar disc herniation.  

A March 1992 letter from Dr. M.W. recounts the Veteran's history of injury.  Dr. M.W. reports that the Veteran initially had a 1982 MVA resulting in injuries to his neck and low back.  The Veteran subsequently reinjured his low back from a June 1988 fall and November 1991 MVA.  

VA treatment records from May to September 1996, June 2001, and June 2002, reflect the Veteran giving a history of back pain beginning either in service or shortly thereafter.  He was assessed as having chronic low back pain.  

The newly submitted evidence is detailed below.  With his petition to reopen, the Veteran included an April 2009 statement from Dr. B.W.  Dr. B.W. stated that he performed a clinical evaluation and diagnosed lumbar radiculitis.  He provided the following assessment:

The EMG was normal.  His MRI scan of his lower back did show 2 disc bulges.  Again having reviewed this and reviewed a couple of his old records, I think it is most likely that the disc bulges were caused by his accident.  Again, it has been 40 years.  He doesn't really complain of any intervening traumas.  He states he has been seen by people at the VA continuously since that time, so review of his VA records may find something else going on; but based on what I know and the limited records I have, I do believe this was likely caused by the injury he suffered in the Army.

The Veteran was afforded a September 2009 VA spine examination with review of the claims folder.  He currently reported having constant low back pain which radiated to both lower extremities.  He used a back brace and cane for ambulatory assistance.  Clinical examination showed the Veteran to have restricted motion in his lumbar spine.  X-rays revealed severe degenerative disc disease at L5-S1 levels.  After review of the claims folder and clinical examination, the examiner gave a negative opinion.  He cited inadequate documentation to link the current back disability to in-service events.  

The Veteran had a January 2011 DRO hearing.  He reported having a back injury prior to service.  He recalled that it healed without medical treatment.  He reinjured his back in service, but the pain became chronic and he sought medical treatment on a regular basis.  He acknowledged that Dr. B.W. did not have the opportunity to review all the service treatment records.  He also confirmed having injuries from a 1982 MVA, but could not recall the exact details of those injuries.  He did not believe his back was injured at that time.  He reaffirmed that he had low back pain beginning in service.  

Updated VA treatment records show continuing treatment for chronic low back pain.

In November 2013, the Veteran was afforded a Board videoconference hearing.  He stated that he did not have any back problems when he entered service.  During service, he injured his low back.  He described being struck by a box while he was unloading a ship.  He recalled being hospitalized and placed on bed rest for approximately 45 days.  He stated that he was separated from service because of his back injury.  He currently sought VA physical therapy and medication for treatment.  He recalled seeking medical attention for low back pain immediately after separation from a private physician, but the records were unavailable.  He thought the physician diagnosed a herniated disc and nerve damage due to his in-service injury.  

The issue is whether the newly submitted evidence is new and material to the previously denied claim.  The claim was last finally denied due to evidence of a preexisting back injury and absence of aggravation.  Dr. B.W.'s April 2009 note facially suggests that the Veteran's current back disability has a nexus to service.  The Veteran failed to disclose a history of pre-service and post-service back injuries to Dr. B.W. and consequently, his report is based upon an inaccurate history.   

The Veteran acknowledged at the January 2011 DRO hearing that Dr. B.W. did not have an opportunity to review all pertinent service records and Dr. B.W.'s statements above plainly indicate as such.  Moreover, Dr. B.W. erroneously assumed that the Veteran did not have any back injuries preceding or following service.  Service records document a preexisting back injury.  Post-service medical records clearly document two MVA injuries in 1982 and 1991.  A June 1988 slip and fall injury is also documented.  Although the Veteran could not recall whether the 1982 MVA injury affected his back, review of the contemporaneous medical records shows that he did indeed complain about back pain from the 1982 MVA.  The additional evidence of record clearly conflicts with the Veteran's account of back injury history given to Dr. B.W.  Although the Veteran is generally presumed credible for purposes of determining whether new and material evidence has been received, his assertions that he did not experience any non-service back injuries are clearly contradicted by the additional medical evidence, so his assertions are inherently incredible.  Justus, 3 Vet. App. at 513; King, 5 Vet. App. at 21.  

In short, multiple service and post-service medical records document significant pre-service and post-service back injuries.  Dr. B.W. relied on an incredible report by the Veteran that he had an isolated in-service back injury and continuing symptoms.  Thus, the Board does not find that the April 2009 medical opinion has any value.  

The Veteran's contentions of current low back disability related to an in-service injury are redundant of his previously considered assertions relating his current back disability to an in-service injury.  

In summary, the evidence received since the last final rating decision indicating that the claimed low back disability began during or was aggravated by service is premised upon a report from the Veteran that is incredible.   Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, amounts to a reiteration of contentions made and considered previously.  The evidence is not new and material.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim for service connection for a low back disability.
 

ORDER

New and material evidence having not been received to reopen the claim of entitlement to service connection for a low back disability, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


